Elizabeth W. Danielson, Judge. The appellant, Josiah Holmes, entered a plea of guilty on July 20,1988, to the offense of forgery and was sentenced to the Arkansas Department of Correction for five years with three years and eight months suspended. A petition to revoke appellant’s suspended sentence was filed on July 26, 1989, alleging that Holmes committed the offense of shoplifting. He was arrested on July 31, 1989, and posted a $1,500 bond. On August 9, 1989, Holmes appeared for his arraignment without an attorney, so his case was reset for August 16. Holmes failed to appear on August 16 and was arrested on a bench warrant September 2, 1989. Holmes made a motion to dismiss for what he claims was a delay of more than 60 days from the time of his arrest until his revocation hearing. A hearing was held on October 16,1989, the motion denied, and a judgment revoking Holmes’s suspended sentence was entered the same day, sentencing him to three years in the Arkansas Department of Correction with one and one-half years suspended. We affirm. Holmes’s argument on appeal is that the trial court erred in denying his motion to dismiss the revocation of suspended sentence pursuant to Ark. Code Ann. § 5-4-310(b)(2) (1987). That statute states that the revocation hearing shall be conducted by the court that suspended imposition of sentence within a reasonable time, not to exceed 60 days after the defendant’s arrest. The purpose of Ark. Code Ann. § 5-4-310(b)(2) is to assure that a defendant is not detained in jail for an unreasonable time awaiting his revocation hearing. Felix v. State, 20 Ark. App. 44, 723 S.W.2d 839 (1987).  The statutory 60-day limitation for a revocation hearing begins to run from a defendant’s arrest for violation of terms of the suspension, not from his arrest for other charges. Boone v. State, 270 Ark. 83, 603 S.W.2d 410 (1980); Walker v. State, 262 Ark. 215, 555 S.W.2d 228 (1977); Blake v. State, 262 Ark. 301, 556 S.W.2d 427 (1977); Lincoln v. State, 262 Ark. 511, 558 S.W.2d 146 (1977).  Ark. R. Crim. P. 28.3(h) states that periods of delay for good cause should be excluded in computing the time for trial. The period from August 9 until August 16 should be excluded under this rule, as the trial court, upon Holmes’s request, postponed his hearing so that he could obtain private counsel.  Ark. R. Crim. P. 28.3(e) states that the period of delay resulting from the absence or unavailability of the defendant shall be excluded in computing the time for trial. A defendant shall be considered absent when his whereabouts are unknown, or when his whereabouts are known but his presence for trial cannot be obtained. Holmes did not appear at the August 16 hearing and had to be served with a bench warrant on September 2 in order to assure his appearance in court for arraignment on September 6. Because of the delays caused by the appellant, the time between August 9 and September 2 is excluded in computing the time for trial. Thus, we find that Holmes’s revocation hearing was held within 60 days of his arrest as required by Ark. Code Ann. § 5-4-310(b)(2) (1987). Affirmed. Rogers, J. agrees. Mayfield, J., concurs.